DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Remarks
	The Amendment filed 7/14/22 has been entered. Claim(s) 1, 4-10, 12 and 15 are pending in the application and are under examination. The claim amendment filed 7/14/22 has rendered certain interpretations and rejections under 35 USC 112 and 101 moot by deleting certain language previously at issue.  However, the rejections under 35 USC 112 and 101 in the Office Action mailed 4/18/22 have been updated below, as necessitated by claim amendment to address the new language claimed.  Therefore, all pending rejections are set forth below.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recite(s) the limitation “software running on the portable device to graphically represent, on the display, a virtual patient” followed by “wherein said software running on the portable device graphically represents the virtual patient on the user interface”.  These limitations appear to be essentially duplicate limitations, as they recite the same subject matter.  Therefore, one of the limitations should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
35 USC 112(b)
Claim(s) 1, 4-10, 12 and 15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recite(s) the limitation “wherein the user interface further includes a feeding interface for providing food to the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the feeding interface performs the function of “providing food to the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  It is unclear what constitutes a feeding interface for providing food to the virtual patient based on the vague nature which it is claimed.  Therefore, claim 1 and the dependent claims thereof are indefinite.
Claim 1 recite(s) the limitation “wherein the user interface further includes an exercise interface for causing the virtual patient to exercise”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the exercise interface performs the function of “causing the virtual patient to exercise”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  It is unclear what constitutes an exercise interface for causing the virtual patient to exercise based on the vague nature which it is claimed.  Therefore, claim 1 and the dependent claims thereof are indefinite.
Claim 1 recite(s) the limitation “wherein said software running on the portable device further includes an injection training interface to teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the injection interface performs the function of “to teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  It is unclear what constitutes an injection training interface to teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient based on the vague nature which it is claimed.  Additionally, it is unclear whether the injection training interface is part of the display previously defined in the claim based on the word “interface” used to define it, or merely exists within the software itself because it is only defined as part of the software.  Therefore, claim 1 and the dependent claims thereof are indefinite.
Claim 1 recite(s) the limitation “wherein said software running on the portable device is further configured to update the health status of the virtual patient in response to operation of (i) the exercise interface to cause the virtual patient to exercise, (ii) the feeding interface to provide the food to the virtual patient, or (iii) the injection training interface to inject the medication to the multiple insulin injection sites on the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how any of the three factors (i) through (iii) are used to determine an updated health status.  Moreover, the specification fails to sufficiently describe any algorithm to achieve this result.  Therefore, it is unclear what constitutes the metes and bounds of this limitation, rendering claim 1 and the dependent claims thereof indefinite.
Claim 4 recite(s) the limitation “wherein said injection training interface includes injection icons for administering an injection to the multiple insulin injection sites on a body of the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the icons of the injection interface perform the function of “administering an injection to the multiple insulin injection sites on a body of the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  Therefore, claim 4 and the dependent claims thereof are indefinite.
Claim 6 recite(s) the limitation “wherein said software running on the portable device further includes an exercise icon for displaying exercise activities done by the virtual patient”.  This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the icons perform the function of “displaying exercise activities done by the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  Therefore, claim 6 and the dependent claims thereof are indefinite.
Claim 7 recite(s) the limitation “wherein said software running on the portable device further includes a diet icon for displaying food and drinks consumed by the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the icon performs the function of “displaying food and drinks consumed by the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  Therefore, claim 7 and the dependent claims thereof are indefinite.


35 USC 112(a)
Claim(s) 1, 4-10, 12 and 15  is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite(s) the limitation “wherein the user interface further includes a feeding interface for providing food to the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the feeding interface performs the function of “providing food to the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  In fact, the written description is silent regarding the term “feeding interface”, but instead uses the term “feeding control”.  It is unclear whether these are synonymous terms.  Moreover, there is a lack of any further detail beyond defining the disclosed feeding control as “providing food or drinks to the virtual patient”.  Thus, the written description does not sufficiently disclose how result of providing food or drinks to the virtual patient is achieved.  Therefore, the written description requirement for this limitation is not met, and this claim represents new matter.
Claim 1 recite(s) the limitation “wherein the user interface further includes an exercise interface for causing the virtual patient to exercise”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the exercise interface performs the function of “causing the virtual patient to exercise”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  In fact, the written description is silent regarding the term “exercise interface”, but instead uses the term “exercise control”.  It is unclear whether these are synonymous terms.  Moreover, there is a lack of any further detail beyond defining the disclosed exercise control as “for the user to direct virtual patient 28 to exercise”.  Thus, the written description does not sufficiently disclose how result of directing the virtual patient to exercise is achieved, and whether that requires the virtual patient to actually exercise or just be directed to exercise.  Therefore, the written description requirement for this limitation is not met. Therefore, the written description requirement for this limitation is not met, and this claim represents new matter.
Claim 1 recite(s) the limitation “wherein said software running on the portable device further includes an injection training interface to teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the injection interface performs the function of “to teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed. There is a lack of any further detail beyond defining the disclosed injection training interface “to teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient”.  Thus, the written description does not sufficiently disclose how result of teaching is achieved. Therefore, the written description requirement for this limitation is not met. Therefore, the written description requirement for this limitation is not met, and this claim represents new matter.
Claim 1 recite(s) the limitation “wherein said software running on the portable device is further configured to update the health status of the virtual patient in response to operation of (i) the exercise interface to cause the virtual patient to exercise, (ii) the feeding interface to provide the food to the virtual patient, or (iii) the injection training interface to inject the medication to the multiple insulin injection sites on the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how any of the three factors (i) through (iii) are used to determine an updated health status.  Moreover, the written description fails to sufficiently describe any algorithm to achieve this result.  Therefore, the written description requirement for this limitation is not met, and this claim represents new matter.
Claim 4 recite(s) the limitation “wherein said injection training interface includes injection icons for administering an injection to the multiple insulin injection sites on a body of the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the icons of the injection interface perform the function of “administering an injection to the multiple insulin injection sites on a body of the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  At best, the specification describes a “medication icon 34 invoking an injection training application”, but this does not include multiple icons as claimed, nor does it include any description how said icons perform a function of  administering an injection to the multiple insulin injection sites on a body of the virtual patient.  Therefore, the written description requirement for this limitation is not met, and this claim represents new matter.
Claim 6 recite(s) the limitation “wherein said software running on the portable device further includes an exercise icon for displaying exercise activities done by the virtual patient”.  This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the icons perform the function of “displaying exercise activities done by the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  At best, the specification describes “exercise icon 38 invoking an exercise control for the user to direct virtual patent 28 to exercise” and “additionally or alternatively invoke an exercise logging application for keeping track of exercise activities done by the virtual patient 28”.  Neither of these constitute a sufficient description for how an icon displays exercise activities done by the virtual patient.  Therefore, the written description requirement for this limitation is not met, and this claim represents new matter.
Claim 7 recite(s) the limitation “wherein said software running on the portable device further includes a diet icon for displaying food and drinks consumed by the virtual patient”. This is interpreted as a computer-implemented function, which is recited in a result-based manner with no details how the icon performs the function of “displaying food and drinks consumed by the virtual patient”.  The specification does not disclose an algorithm, steps, or procedure for performing the claimed specific computer function, and instead merely refers to the results to be achieved in the same result-based language as claimed.  The written description does not use the term “diet icon” or any equivalent thereof.  To the extent that the written use the term “food icon”, it does not provide any explanation how that performs the claimed function of displaying food and drinks consumed by the virtual patient. Therefore, the written description requirement for this limitation is not met, and this claim represents new matter.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 4-10, 12 and 15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a concept practically performable in the human mind (i.e., through observation, evaluation, judgement, and/or opinion) and certain methods of organizing human activity (i.e., interpersonal interaction by teaching and following instructions) including educating a user in diabetes management, comprising: graphically represent a patient and indicate that the patient has diabetes; indicating a health status of the patient; providing food to the patient; causing the patient  to exercise; teach injection techniques for injecting medication to multiple insulin injection sites on the patient; and update the health status of the patient in response to (i) the patient exercising, (ii) the patient provided food, or (iii) injection of the medication to the multiple insulin injection sites on the patient; administering an injection to the multiple insulin injection sites on a body of the patient; an activities checklist; displaying exercise activities done by the patient; displaying food and drinks consumed by the patient; wherein said health status of the patient  is represented by a bar graph; wherein said health status of the patient  is represented by a facial expression or body language of the patient; wherein said health status of the patient is based on a blood sugar level, a ketone level, a hunger level, a hydration level, or a fatigue level of the patient; displaying a blood sugar level, a ketone level, a hunger level, a hydration level, or a fatigue level of the patient; generate a member number uniquely identifying the user or the patient.  Note that even if most human teachers or coaches would use a physical aid (e.g., pen and paper) to help them complete the recited steps related to graphically representing a patient and subsequent feeding, exercise, and injection steps (e.g., by drawing the patient using a pen and conveying changes to the patient and the resulting health status of the patient based on food, exercise, and injections) while interacting with a student or trainee, the use of such physical aid does not negate the mental nature of this limitation. Thus, these limitations fall into the “mental process” and “certain methods of organizing human activity” groupings of abstract ideas. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the steps being performed by a portable device, including a housing having a display presenting a user interface for displaying the subject matter identified as the abstract idea above; and software running on the portable device to graphically represent, on the display, a virtual patient, wherein the user interface includes a feeding interface, an exercise interface, an injection training application which operate to perform the steps identified as an abstract idea above, wherein said injection training interface  includes injection icons  for performing the steps identified as the abstract idea above; wherein said software running on the portable device further includes or is configured to perform the subject matter identified as the abstract idea above; wherein said software running on the portable device further includes an exercise icon and a diet icon for performing the steps identified as the abstract idea above; wherein said software running on the portable device further includes a testing training interface for performing the steps identified as the abstract idea above) are recited so generically (no details whatsoever are provided other than that it is a generic device comprising a housing a display with a user interface to generically display result-based functionality, and software-based generic placeholders configured to perform the result-based steps otherwise capable of performance by human analog) that it represents no more than mere instructions to apply the judicial exceptions on a general purpose computer, as evidenced by Applicant’s specification (par. 28, describing the hardware for implementing the disclosed invention as a general purpose computer).  The specification describes the recited computer components and the corresponding software features, including the feeding interface, exercise, interface, and injection application in the same result-based, generic terminology with no further details beyond the same results claimed.  Thus, they can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer with a display, and defining the patient as a virtual patient. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the general purpose computer and corresponding generic software features recited to perform the result-based representation of a virtual patient exercising, provided food, and receiving injections, does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Moreover, to the extent the recited display and user interface are a computer display and computer user interface, they are merely recited in a trivial manner to output information, and thus amount to insignificant extra solution activity.  Examiner further notes the pending rejection under 35 USC 112(a) and (b) with respect to the software elements, further showing the lack of technical detail which could be reasonably interpreted as a particular machine or improvement thereof.  The recited steps performed by the recited display and user interfaces are embodied in the identified abstract idea above, which again could be practically performed by mental steps and drawing on a sheet of paper.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in Prong 2 above, the additional elements do not represent a particular machine or improvement to the functionality of the machine or other technology.  Rather, limitations related to hardware and software are merely an automation of a manual task, which the courts have held to be insufficient to show an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), and thus demonstrating the computer components are merely recited for their well-understood, routine, and conventional functionality.  This is further evidenced by the Applicant’s specification (par. 28) describing the system as using a general-purpose computer.  Moreover, to the extent the display and user interfaces are a computer-based display and user interfaces, the function described is mere result-based data output, and thus insignificant extra solution activity which merely replaces what is otherwise capable of being performed by pen and paper as part of the abstract idea.  Finally, the specification demonstrates the well-understood, routine, conventional nature of the additional elements identified in Prong 2 above as it describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (for example, see par. 15-16 and 28-31, describing the claimed additional elements at a high level of generality, including describing the hardware as general-purpose and as any other machine capable of executing program instructions). Again, these software-based features are currently rejected under 35 USC 112(a) and (b) for lack of detail, based on a lack of any detail in the written description supporting the underlying functionality claimed.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1 and 4-15 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS
35 USC 112 – Rejections
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.  Applicant does not set forth any substantive arguments with respect to interpretation or rejections under 35 USC 112, and instead merely identifies each claim amendment in stating that the previous interpretation or rejection should be withdrawn.  The rejection under 35 USC 112 have been updated above, as necessitated by claim amendment.  
35 USC 101 – Rejections
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
In response to Applicant's argument that under step 2A – Prong 1 “Claim 1 is not directed to an abstract idea because the claim does not recite any judicial exceptions.  Claim 2 in the Office's own Example #37 demonstrates eligibility of the pending claims. […] Example #37 demonstrates the patent-eligibility of claim 1 of the presentation application because claim 1, like sample claim 2 of Example #37, does not recite a judicial exception. The Office Action alleges that the language of claim 1 might be analogized to "drawing using a pen." Applicant respectfully disagrees. The MPEP makes clear that it is not enough to simply determine whether claimed technology might be loosely analogizable to mental activity. If it were, the claim discussed above would be found ineligible for being analogizable to moving strips of paper (the icons) around a desk. Instead, consistent with the Example above, the MPEP instructs that "examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed" with a generic Atty. Docket No. 207190-021006/USResponse to Non-Final Office Action of 4/18/2022USPTO Appl. Ser. No. 16/498,603computer as a tool, or if the claim instead recites functionality that "cannot be practically performed in the human mind" (MPEP § 2106.04(a)(2)(III)). Here, claim 1 does not merely recite a generic concept that would otherwise be performed mentally, but instead recites technology, user interfaces, and software-driven functionality that does not exist outside of the computer realm. Claim 1, for example, recites a user interface to be operated by a user to interact with a virtual patient and drive health of the virtual patient, and recites software that operates a portable device and "indicates a health status of the virtual patient" and can "update the health status of the virtual patient in response to operation of (i) the exercise interface to cause the virtual patient to exercise, (ii) the feeding interface to provide the food to the virtual patient, or (iii) the injection training interface to inject the medication to the multiple insulin injection sites on the virtual patient." The explicit language of the claim requires action by a processor, and in general this claim to software that interacts with a user to drive health of a virtual patient cannot be practically applied in the mind. Nor does the claim 1 recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people, or a mathematical relationship, formula, or calculation. Thus, claim 1, similar to sample claim 2 of Example #37, does not recite a judicial exception and is thus patent-eligible subject matter. Accordingly, withdrawal of the § 101 rejection is respectfully requested”, Examiner respectfully disagrees, and directs Applicant to the rejection above which identifies the judicial exceptions recited in claim 1, and the dependent claims thereof.  Additionally, Example 37 is not analogous to the present claims, and thus does not apply, because the present claims do not require any specific manner of automatically displaying icons to the user based on usage, which as claimed in Example 37, claim 2, is performed by a process not practically capable of being performed by mental process including “using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time”.  There is simply nothing analogously claimed in the present application.  And to address Applicant’s argument that Examiner is essentially equating moving icons to moving strips of paper, this is simply not commensurate in scope with the present claims and thus not applicable, as the present claims do not recite anything related to moving icons or any kind of icon manipulation. At best, the only similarity between Example 37 and the present claims is that Example 37 and certain dependent claims of the present application (namely #4, 6, and 7) recite an “icon” or “icons” which are static elements not tracked in any manner, but instead recited at a high level of generality to simply provide a function, such as administering or displaying descriptive material.  Moreover, the patent eligibility, including the determination of whether the claims recite a judicial exception, of Example 37 does not fall on the mere recitation of icons, but rather provides further explanation that in claim 2 the “determining step” requires action by a processor that cannot be particularly applied in the mind, including determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time.  The present claims, on the other hand, are silent as to any determination or tracking based on icon usage. Claim 3 of Example 37 is more akin to the present claims, which was found to be patent ineligible because despite reciting a processor for performing certain functions, the processor was recited at a high level of generality and thus no more than mere instructions to apply the exception using a generic computer component.  The additional elements, including technology, user interfaces, and software-driven functionality that does not exist outside of the computer realm, as described by Applicant is identified as additional elements, and appropriately addressed under step 2A – Prong 2 and step 2B.  The recitation of a user interface, software, or technology in general does not negate the fact that the claims recite a process which can be practically performed by mental process and/or certain methods of organizing human activity, and as provided in more detail below, amount to merely defining a field of use, i.e., computers, of the identified abstract idea. Therefore, the rejection is maintained.
In response to Applicant's argument that under step 2A – Prong 2 “Even if the Examiner were to conclude that the pending claims recite an abstract idea (which Applicant does not concede), claim 1 cannot be said to be directed to that abstract idea, as it is instead directed to a practical application. As discussed below, the Office's own eligibility examples make clear that even if an examiner might conclude that a claim recites limitations that might be analogizable to mental activity, and even if the claim might be said to recite technology akin to automating that mental activity, a claim may still be found to be directed to a patent-eligible practical application of any such judicial exception. […] Example #46 demonstrates the patent-eligibility of claim 1 of the presentation application because claim 1, like sample claim 3 of Example #46, is directed to a practical application. Claim 1 of the present application, for example, includes elements that recite improvements over prior art systems, which may aid in addressing difficulties that arise in assisting children to learn and comply with positive behaviors related to diabetes care, by providing a portable device to train children positive behaviors for coping with diabetes by teaching children to be responsible for a virtual patient represented on the device by caring for the virtual patient with proper food, exercise, and medication (Specification, ¶¶ 2, 4, 16, and 23 as published). The Specification indicates that the child is responsible for the care of the virtual patient, including a schedule for food, medicines, activities, physician control, and injection techniques (Specification, ¶ 18 as published). As a result, outcomes for the child with diabetes may be improved by because practice with the portable device, as they learn provide the best care for their virtual patient, increases knowledge and awareness of metabolic 13ACTIVE 66209355v1Atty. Docket No. 207190-021006/USResponse to Non-Final Office Action of 4/18/2022USPTO Appl. Ser. No. 16/498,603control, adherence tolerance, and correct injection technique for the child as a diabetic patient (Specification, ¶ 19 as published). The Specification describes specific approaches for showing a virtual patient having a low health status level and in need of care and then the virtual patient with a higher health status level after having received care from a user. In particular, the Specification describes the feeding interface to provide food to the virtual patient, the exercise interface to cause the virtual patient to exercise, and the injection training interface to inject medication into the virtual patient (Specification, ¶¶ 21-22 as published). These approaches provide improvements over prior art systems and the pending claims include additional elements that recite these improvements over prior art systems. Claim 1 recites eligible subject matter, including a practical application to "indicate a health status of the virtual patient" based on "a feeding interface for providing food to the virtual patient," "an exercise interface for causing the virtual patient to exercise," and "an injection training interface to teach injection techniques," including by: "wherein the user interface further indicates a health status of the virtual patient; wherein the user interface further includes a feeding interface for providing food to the virtual patient; wherein the user interface further includes an exercise interface for causing the virtual patient to exercise; wherein said software running on the portable device graphically represents the virtual patient on the user interface; wherein said software running on the portable device further includes an injection training interface to teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient; wherein said software running on the portable device is further configured to update the health status of the virtual patient in response to operation of (i) the exercise interface to cause the virtual patient to exercise, (ii) the feeding interface to provide the food to the virtual patient, or (iii) the injection training interface to inject the medication to the multiple insulin injection sites on the virtual patient." Thus, the pending claims, similar to sample claim 3 of Example #46, integrate any identifiable abstract idea into a practical application and are thus eligible. Accordingly, withdrawal of the § 101 rejection is respectfully requested.”, Examiner respectfully disagrees. First, the asserted problem of “addressing difficulties that arise in assisting children to learn and comply with positive behaviors related to diabetes care” is not necessarily a technical one, as it can be accomplished through mental process and certain methods of organizing human activity.  The purported solution of “providing a portable device to train children positive behaviors for coping with diabetes by teaching children to be responsible for a virtual patient represented on the device by caring for the virtual patient with proper food, exercise, and medication” is also not necessarily a technical solution, as the recited portable device is recited by name alone and thus simply a platform to apply the abstract idea itself.   Applicant’s arguments cite to several paragraphs of the specification, which are not commensurate in scope with the claimed invention that does not require such detail identified by Applicant.  To the extent that the claims do require elements related to “caring” for a virtual patient, including providing food to the virtual patient, causing the virtual patient  to exercise, and teach injection techniques for injecting medication to multiple insulin injection sites on the virtual patient, these are recited as a result-based function that a respective interface is configured to perform, with no actual detail defining how the result is achieved.  The subsequent steps related to updating a health status based on the feeding, exercise, and injections does not foreclose a person from writing down an updated health status on a sheet of paper, or describing it orally to another person (for example, saying “The patient exercised, therefore, the health status has improved” or simply revising a bar graph, as referred to in claim 8, or drawing a smiley face on a drawing of a person.).  The claim is silent as to any algorithm, formula, or steps required to be taken update the health status “in response” to the three factors, just that it is performed.  Thus, these asserted improvements are merely defining the abstract idea itself, as each is practically capable of being performed by a teacher showing a student, by speaking and/or using pen and paper to demonstrate, how food, exercise and injections are performed on a character, which could be written on a sheet of paper or orally conveyed.  Furthermore, the claims are not analogous to claim 3 of Example 46, which was found to be patent eligible because the invention of claim 3 employed the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate a gate.  In this case, there is no analogous physical mechanism like the gate which the results of the abstract idea of the present claims operationally relate to.  Displaying an updated health status describes the abstract idea itself, and to the extent this is displayed on a physical user interface merely relies on the conventional functionality of the user interface to perform an insignificant post solution activity.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715